EXHIBIT 10.3
 
STOCK PURCHASE AGREEMENT
 
THIS AGREEMENT (“Agreement”) is made as of the 30th day of January, 2002 by and
among LTC Properties, Inc., a Maryland corporation (“Seller”) and CLC
Healthcare, Inc., a Nevada corporation (“Buyer”).
 
WHEREAS, Seller owns all of the outstanding shares (the “Shares”) of common
stock, par value $.01 per share (the “Common Stock”), of LTC-Fort Tucum, Inc., a
Delaware corporation (the “Corporation”), represented by Stock Certificate
number 1 (the “Shares”) and constituting one hundred percent (100%) of the
outstanding shares of capital stock issued by the Corporation.
 
WHEREAS, Seller, on behalf of Buyer, provided services to Buyer for the
acquisition of the properties known as Pecos Valley Care Center, located at 519
N. 10th Street, Fort Sumner, New Mexico and Van Ark Care Center, located at 1005
S. Monroe, Tucumcari, New Mexico.
 
WHEREAS, Seller desires to sell, transfer and convey the Shares of the
Corporation to Buyer and Buyer desires to acquire and purchase the Shares from
Seller on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the assumption of the Loan, Acquisition
Services and the mutual promises, covenants and representations hereinafter
contained, and subject to the conditions hereinafter set forth, it is agreed as
follows:
 
1.  Sale and Transfer of Shares.    Subject to the terms and conditions set
forth in this Agreement, Seller hereby transfers and conveys the Shares to
Buyer, and Buyer hereby acquires the Shares from Seller for total consideration
of One Thousand and NO/100 Dollars ($1,000.00).
 
2.  Release of Interest.    Seller hereby releases and relinquishes any and all
right, title and interest which Seller now has or may ever have had in the
Shares.
 
3.  Representations of Seller.    Seller represents and warrants that:
 
(a)  Seller is the owner, beneficially and of record, of all of the Shares, free
and clear of all liens, encumbrances, security agreements, equities, options,
claims, charges, and restrictions, other than the restrictions set forth on the
Shares;
 
(b)  the Shares are validly issued in the name of Seller, and are fully paid and
non-assessable;
 
(c)  Seller has full power and authority to transfer the Shares to Buyer; and
 
(d)  this Agreement, when executed and delivered by Seller, will constitute a
valid and legally binding obligation of Seller, enforceable in accordance with
its terms.



1



--------------------------------------------------------------------------------

 
4.  Representations of Buyer.    Buyer represents and warrants that:
 
(a)  Buyer is experienced in evaluating companies such as the Corporation and
has such knowledge and experience in financial and business matters that Buyer
is capable of evaluating the merits and risks of the prospective investment in
the Corporation, and has the ability to bear the economic risks of the
investment;
 
(b)  Buyer understands that the Shares have not been registered under the
Securities Act of 1933 (the “Act”) and must be held indefinitely unless the
Shares are registered under the Act or an exemption from registration is
available, including the possible exemption available pursuant to Rule 144;
 
(c)  Buyer does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to any third person
with respect to any of the Shares;
 
(d)  Buyer is acquiring the Shares for investment for its own account and not
with a view to, or for resale in connection with, any distribution of the Shares
within the meaning of the Act; and
 
(e)  this Agreement, when executed and delivered by Buyer, will constitute a
valid and legally binding obligation of Buyer, enforceable in accordance with
its terms.
 
5.  Other Documents.    The transactions contemplated hereby shall be
consummated upon the simultaneous delivery:
 
(a)  by Seller to the designated attorney-in-fact for the Corporation of the
Stock Certificate for the Shares for cancellation;
 
(b)  by the Corporation to Buyer of a Stock Certificate for the Shares in the
amount of Common Stock as described in the recitals above (which deliveries
Seller shall cause to be made);
 
(c)  by Seller to Buyer of a stock power in the form attached hereto as Exhibit
“A”;
 
(d)  by Buyer to Seller of the Purchase Price.
 
6.  Indemnification.
 
(a)  Seller shall indemnify, save and hold harmless Buyer from and against any
and all costs, losses, taxes, liabilities, obligations, damages, lawsuits,
deficiencies, claims, demands, and expenses (whether or not arising out of
third-party claims) (collectively, “Damages”) for such Damages in connection
with the Corporation, including, but not limited to, the assets, facilities,
properties, and management or operation thereof held by the Corporation,
attributable to the period prior to the date of this Agreement; and for such
Damages incurred in



2



--------------------------------------------------------------------------------

connection with, arising out of, resulting from or incident to any breach of any
representation, warranty, covenant or agreement made in or pursuant to this
Agreement.
 
(b) Buyer shall indemnify, save and hold harmless Seller from and against any
and all Damages incurred for Damages in connection with the Corporation,
including, but not limited to, the assets, facilities, properties, and
management or operation thereof held by the Corporation, attributable to the
period after the date of this Agreement; and, for such Damages in connection
with, arising out of, resulting from or incident to any breach of any
representation, warranty, covenant or agreement made in or pursuant to this
Agreement.
 
(c) All of the representations and warranties of the parties contained in this
Agreement shall survive the date if execution hereof and continue in full force
and effect forever thereafter (subject to any applicable statutes of
limitations).
 
7.  Miscellaneous.
 
(a)  Governing Law.    The laws of the State of California applicable to
contracts made in that State, without giving effect to its conflict of law
rules, shall govern the validity, construction, performance and effect of this
Agreement.
 
(b)  Consent to Jurisdiction.    Each party hereto consents to the jurisdiction
of the courts of the State of California in the event any action is brought for
declaratory relief or enforcement of any of the terms and provisions of this
Agreement.
 
(c)  Attorneys’ Fees.    Unless otherwise specifically provided for herein, each
party hereto shall bear its own attorneys’ fees incurred in the negotiation and
preparation of this Agreement and any related documents. In the event that any
action or proceeding is instituted to interpret or enforce the terms and
provisions of this Agreement, however, the prevailing party shall be entitled to
its costs and attorneys’ fees, in addition to any other relief it may obtain or
be entitled to.
 
(d)  Interpretation.    In the interpretation of this Agreement, the singular
may be read as the plural, and vice versa, the neuter gender as the masculine or
feminine, and viceversa, and the future tense as the past or present, and
viceversa, all interchangeably as the context may require in order to fully
effectuate the intent of the parties and the transactions contemplated herein.
Syntax shall yield to the substance of the terms and provisions hereof.
Paragraph headings are for convenience of reference only and shall not be used
in the interpretation of the Agreement. Unless the context specifically states
to the contrary, all examples itemized or listed herein are for illustrative
purposes only.
 
(e)  Entire Agreement.    This Agreement sets forth the entire understanding of
the parties, and supersedes all previous agreements, negotiations, memoranda,
and understandings, whether written or oral. In the event of any conflict
between any exhibits or schedules attached hereto, this Agreement shall control.
 
(f)  Modifications.    This Agreement shall not be modified, amended or changed
in any manner unless in writing executed by the parties hereto.



3



--------------------------------------------------------------------------------

 
(g)  Waivers.    No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, and no waiver
shall be binding unless evidenced by an instrument in writing and executed by
the party making the waiver.
 
(h)  Invalidity.    If any term, provision, covenant or condition of this
Agreement, or any application thereof, should be held by a court of competent
jurisdiction to be invalid, void or unenforceable, that provision shall be
deemed severable and all provisions, covenants, and conditions of this
Agreement, and all applications thereof not held invalid, void or unenforceable,
shall continue in full force and effect and shall in no way be affected,
impaired or invalidated thereby.
 
(i)  Binding Effect.    This Agreement shall be binding on and inure to the
benefit of the heirs, personal representatives, successors and permitted assigns
of the parties hereto.
 
(j)  Counterparts.    This Agreement may be executed in multiple counterparts,
which together shall constitute one and the same document.
 
(k)  Negotiated Agreement.    This is a negotiated Agreement. All parties have
participated in its preparation. In the event of any dispute regarding its
interpretation, it shall not be construed for or against any party based upon
the grounds that the Agreement was prepared by any one of the parties.
 
(l)  Arbitration.    Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by arbitration in the State of
California in accordance with the Rules of the American Arbitration Association,
and judgment upon the award may be entered in any court having jurisdiction
thereof pursuant to the provisions of the State of California.
 
(m)  Time of Essence:    Time is of the essence of this Agreement and all of its
provisions.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year above written.
 
“SELLER”                                  
                                                                 “BUYER”
 
LTC PROPERTIES, INC.,
a Maryland corporation
     
CLC HEALTHCARE, INC.
a Nevada corporation
By:
 

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

   
Wendy Simpson
Chief Financial Officer
         
Christopher Ishikawa
President



4



--------------------------------------------------------------------------------

EXHIBIT “A”
 
STOCK POWER
 
FOR VALUE RECEIVED, the undersigned hereby assigns and transfers unto CLC
Healthcare, Inc., all of its right, title and interest in and to One Thousand
(1,000) shares of common stock, par value $.01 per share (the “Shares”), of
LTC-Fort Tucum, Inc., a Delaware corporation (the “Corporation”) subject to the
terms and conditions of the Promissory Note; Security Agreement and any
applicable security instrument, and do hereby irrevocably constitute and appoint
any individual designated by the President of the Corporation as its attorney to
transfer the Shares on the books of the Corporation, with full power of
substitution in the premises.
 
DATED as of the 30th day of January, 2002.
 
LTC PROPERTIES, INC.
a Maryland corporation
By:
 

--------------------------------------------------------------------------------

   
Wendy Simpson
Chief Financial Officer





5